Citation Nr: 1032273	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date prior to February 24, 2005 for 
the grant of service connection for status post radical 
prostatectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from August 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida 
that in part, granted service connection for status post radical 
prostatectomy, effective as of February 24, 2005.  


FINDINGS OF FACT

1.  An original claim of service connection for prostate cancer 
due to herbicide exposure was received on February 24, 2005.

2.  In June 2006, the RO assigned an effective date of February 
24, 2005, for the grant of service connection for status post 
radical prostatectomy based on the presumption of service 
connection.

3.  There is no legal basis for the assignment of an effective 
date earlier than February 24, 2005, for the grant of service 
connection for prostate cancer.


CONCLUSION OF LAW

The criteria for establishing entitlement to an effective date 
prior to February 24, 2005 for the grant of service connection 
for status post radical prostatectomy have not been met.  38 
U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1(p)(r), 3.114(a), 3.151(a), 3.400, 
3.816(c)(4) (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

The Veteran's claim arises from his disagreement with the initial 
effective date assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required for 
these claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, copies of the Veteran's private medical records have been 
obtained and incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Analysis

The Veteran contends that he is entitled to an effective date 
prior to February 24, 2005 for the residuals of prostate cancer 
because he was diagnosed with prostate cancer on December 29, 
2004.  However, as outlined below, VA did not receive the 
Veteran's claim of entitlement to service connection until 
February 24, 2005.  As such, entitlement to an earlier effective 
date is not warranted.  

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  An exception to this rule provides that the effective 
date of an award for increased disability compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is received 
within one year from such date; otherwise, it is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date for 
an increased rating, VA must consider the evidence of disability 
during the period one year prior to the application. See Hazan v. 
Gober, 10 Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 510(a); 38 C.F.R. § 
3.151(a).  A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  If a formal claim is received 
within one year of an informal claim, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  See also Nehmer 
v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. 
Cal., May 2, 1989).  Under that regulation, a Nehmer class member 
is a Vietnam veteran who has a covered herbicide disease.  
Covered herbicide diseases include prostate cancer.  See 38 
C.F.R. § 3.816(b) (2009).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled to 
disability compensation for a covered herbicide disease, the 
effective date of the award will be as follows:

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 
25, 1985 and May 3, 1989, the effective date of the award 
will be the later of the date VA received the claim on 
which the prior denial was based or the date the disability 
arose, except as otherwise provided in paragraph (c)(3) of 
this section. A prior decision will be construed as having 
denied compensation for the same disease if the prior 
decision denied compensation for a disease that reasonably 
may be construed as the same covered herbicide disease for 
which compensation has been awarded. Minor differences in 
the terminology used in the prior decision will not 
preclude a finding, based on the record at the time of the 
prior decision, that the prior decision denied compensation 
for the same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be 
the later of the date such claim was received by VA or the 
date the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section. [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)]. A claim will be considered a claim for compensation 
for a particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has been 
awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one 
year from the date of the class member's separation from 
service, the effective date of the award shall be the day 
following the date of the class member's separation from 
active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.

The basic facts in this case are not in dispute.   The Veteran's 
active service included service in Republic of Vietnam during the 
Vietnam era.   Prostate cancer was added to the list of 
presumptive diseases associated with exposure to certain 
herbicide agents, effective November 7, 1996. 38 C.F.R. § 
3.309(e).

The Veteran was diagnosed with prostate cancer on December 29, 
2004 and subsequently underwent a radical prostatectomy.   A 
claim of service connection for prostate cancer was received on 
February 24, 2005.   By rating action in June 2005, service 
connection was established for status post radical prostatectomy.  
A 100 percent schedular evaluation was assigned, effective from 
February 24, 2005.

In this case, the Veteran is a "Nehmer class member" within the 
meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide 
disease" [i.e., prostate cancer] within the meaning of 38 C.F.R. 
§ 3.816(b)(2).  However, a review of the record showed that VA 
has never denied a claim of service connection for prostate 
cancer from the Veteran, including between September 25, 1985 and 
May 3, 1989, nor does the Veteran claim otherwise.  Thus, an 
earlier effective date is not warranted under 38 C.F.R. § 
3.816(c)(1). 

Likewise, the Veteran did not submit a claim for prostate cancer 
between May 3, 1989 and November 7, 1996, the effective date for 
the regulation which added prostate cancer as a disease 
presumptively due to in-service exposure to herbicides.  See 
Liesegang, supra.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(2).

Finally, the Veteran did not submit a claim of service connection 
for prostate cancer within one year of his separation from 
service in April 1972.  Application of 38 C.F.R. § 3.816(c)(3) is 
therefore unwarranted.

Because the requirements have not been met, 38 C.F.R. § 3.816 
provides that the effective date of the award of service 
connection for prostate cancer must be determined in accordance 
with §§ 3.114 and 3.400.   Therefore, the Veteran's argument that 
the effective date of service connection for his prostate cancer 
should be the date of diagnosis is without legal merit.

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.   Here, the effective date of the 
regulation which added prostate cancer as a disease presumptively 
due to in-service exposure to herbicides is November 7, 1996.   
The Veteran, however, did not file his initial claim for service 
connection until February 24, 2005, which is clearly more than 
one year after the effective date of the liberalizing law.   The 
RO granted service connection with an effective date of February 
24, 2005, the date of receipt of his claim.   The regulations do 
not provide for any earlier effective date than this. 38 C.F.R. 
§§ 3.114, 3.400.

While the Veteran believes that the effective date for the award 
of service connection for diabetes mellitus should be in December 
2004, the date of his initial diagnosis, the provisions of the 
law governing effective date of awards of benefits are clear and 
unambiguous.  The effective date of service connection is 
determined by the date he filed his original claim with VA, and 
with application of 38 C.F.R. § 3.114(a)(1).

The Board notes that the Veteran has indicated that he was told 
by a VA representative that he should have received compensation 
2 months earlier than February 2005.  However, this assertion is 
inaccurate.  The law clearly states that the effective date will 
be either the date of receipt of the Veteran's claim, or the date 
entitlement arose, whichever is later.  Id.  In this case, it is 
clear that the Veteran's claim was received later than the date 
entitlement arose.  

Consequently, the Board concludes that it has no alternative but 
to find that the Veteran's claim for an effective date earlier 
than that allowable by law lacks legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to February 24, 2005 for 
the grant of service connection for status post radical 
prostatectomy is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


